MEMORANDUM **
In consolidated petitions, husband and wife Carlos and Anna Leyva petition for review of the Board of Immigration Appeals’ (“Board”) orders sustaining the government’s appeal of an immigration judge’s grant of cancellation of removal and denying petitioners’ motion to reopen/reconsider the Board’s decision. We dismiss the petitions for review.
We lack jurisdiction to review the Board’s discretionary denial of cancellation of removal, as well as petitioners’ noncolorable due process challenges to that denial. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
Petitioners have waived any challenge to the Board’s denial of their motion to reopen/reconsider by failing to provide argument on that issue in their opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW in case No.
02- 73455 DISMISSED.
PETITION FOR REVIEW in case No.
03- 73544 DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.